Title: To George Washington from William Heath, 22 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 22. 1782.
                  
                  The enclosed from major Ashley, I received at two o’clock this morning.
                  I have written to the major to detain the flag until he receives your excellency’s directions for further proceedure.  I enclose two New York papers—one of the 19th the other of the 20th instant.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               